Judgment reversed and judgment for plaintiff in error. See journal entry.
It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same hereby is, reversed and this court finds that the said circuit court erred in finding and adjudging that the railroad scales and tracks in question are trade fixtures properly in the hands .of the receiver for sale as personal property.
This court further finds that the motion of the said Skiles to require the receiver to eliminate and emit from the sale the said property should have been sustained.
It is further ordered and adjudged that this cause be remanded to the court of appeals of Hamilton county, Ohio, with instructions to sustain the motion of said Skiles above referred to, and for further proceedings according to law.
Nichols, C. J., Shauck, Johnson, Donahue, Wanamaker and Wilkin, JJ., concur.